BLEICH (Ad Hoc), J.,
concurring.
|, Notwithstanding the location of this accident, a situation was created in which the insured would not be protected for, damages stemming from the use of the subject off-road vehicle unless the accident occurred within the curtilage of the home. From the standpoint of the insured, this is neither realistic nor sensible. To this extent, the applicable language of the subject policy is potentially misleading to an insured. However, despite this absence of more precise language in the subject policy, based on the well-reasoned analysis of the current jurisprudence by Chief Judge Brown, I concur.